CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.




MODIFICATION


TO


TECHNOLOGY INVESTMENT AGREEMENT


BETWEEN
AMYRIS, INC.,
5885 HOLLIS STREET
SUITE 100
EMERYVILLE, CALIFORNIA 94608


AND


THE DEFENSE ADVANCED RESEARCH PROJECTS AGENCY
675 NORTH RANDOLPH STREET
ARLINGTON, VA 22203-2114


CONCERNING


IMPROVING DNA ASSEMBLY AND INTEGRATION ACROSS PLATFORMS WITH
BETTER SYSTEMS AND TOOLS
(LIVING FOUNDRIES)


Agreement No.: HR0011-12-3-0006
Modification No.: P00011
Purchase Request No.: N/A


Total Amount of the Agreement: $8,504,788
Phase 1: $3,358,334
Phase 2 (Option): $5,146,453
Total Estimated Government Funding: $7,654,309
Phase 1: $3,022,501
Phase 2 (Option): $4,631,808
Contactor Share Contribution: $850,479
Phase 1: $335,834
Phase 2 (Option): $514,645


Funds Obligated By This Modification: $0.00
Total Funds Obligated To Date: $6,300,819


Authority: Article III(C)(1)


--------------------------------------------------------------------------------

HR0011-12-3-0006
P00011
Page 2 of 3

The purpose of this modification is to apply funding to Milestones 13 through
15. Accordingly, the following changes apply:


1.
Article V, “Obligation and Payment,” paragraph C, “Accounting and Appropriation
Data,” is revised to reflect the inclusion of the $834,797 (PR No. HR001149922,
Control No. 9922, ACRN AD) provided to Milestone 13, $428,693 (PR No.
HR001149922, Control No. 9922, ACRN AD @ $76,747, and PR No. HR001149891,
Control No. 9891, ACRN AC @ $351,946) to Milestone 14, and $90,000 (PR No.
HR001149891, Control No. 9891, ACRN AC) to Milestone 15. The Lines of Accounting
are shown in Enclosure 1 and below:



ACRN AC: 012199 097     0400 000 N 20132014 D 1320 HLTM6         2013.MBT-
02.CORE.A DARPA 255


$441,946
(Milestone 14 and 15)
(PR No. HR001149891)


ACRN AD: 012199 097     0400 000 N 20142015 D 1320 BLTM6         2014.MBT-
02.CORE.A DARPA 255


$911,544
(Milestones 13 and 14)
(PR No. HR001149922)


2.
The “Total Funds Obligated To Date” is hereby increased from $6,300,890 by
$1,353,490 to $7,654,309.

3.
The Attachment No. 3, “Schedule of Payments and Payable Milestones” is modified
to reflect the funding added to the Agreement via P00011. See Enclosure 1.

4.
The Attachment No. 4, “Funding Schedule” is modified to reflect the current
funding profile. See Enclosure 1.

5.
A fully conformed version of Agreement No. HR0011-12-3-0006 through P00011,
reflecting the changes summarized above, is provided as Enclosure 1 to this
modification. All changes to the Modification No. P00011 conformed Agreement are
highlighted in yellow.


--------------------------------------------------------------------------------

HR0011-12-3-0006
P00011
Page 3 of 3







FOR AMYRIS INC




 
FOR THE DEFENSE ADVANCED
RESEARCH PRODUCTS AGENCY


 
 
 
(Signature & Date)




(Signature & Date)
Nicholas Khadder
 
Michael D. Blackstone
Vice President & General Counsel
 
Agreements Officer









--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



TECHNOLOGY INVESTMENT AGREEMENT


BETWEEN


AMYRIS, INC.,
5885 HOLLIS STREET
SUITE 100
EMERYVILLE, CALIFORNIA 94608


AND


THE DEFENSE ADVANCED RESEARCH PROJECTS AGENCY
675 NORTH RANDOLPH STREET
ARLINGTON, VA 22203-2114


CONCERNING


IMPROVING DNA ASSEMBLY AND INTEGRATION ACROSS PLATFORMS WITH BETTER
SYSTEMS AND TOOLS
(LIVING FOUNDRIES)


Agreement No.: HR0011-12-3-0006
ARPA Order No.: S351/00, S351/01, S351/02, HR001133399, HR001146140, HR001147725
HR001149922, and HR001149891


Total Amount of the Agreement: $8,504,788
Phase 1: $3,358,334
Phase 2 (Option): $5,146,453


Total Estimated Government Funding: $7,654,309
Phase 1: $3,022,501
Phase 2 (Option): $4,631,808
Contactor Share Contribution: $850,479
Phase 1: $335,834
Phase 2 (Option): $514,645
Total Funds Obligated: $7,654,309
Authority: 10 U.S.C. § 2371


Line of Appropriation – See Article V.


This Agreement is entered into between the United States of America, hereinafter
called the Government, represented by The Defense Advanced Research Projects
Agency (DARPA), and AMYRIS, INC., a corporation organized and existing under the
laws of the State of Delaware with its principal place of business at 5885
Hollis Street, Suite 100, Emeryville, California 94608 pursuant to and under
U.S. Federal law.



Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



FOR AMYRIS INC




 
FOR THE DEFENSE ADVANCED
RESEARCH PRODUCTS AGENCY


//See Modification No. P00011//
(Signature & Date)




(Signature & Date)
 
 
 
 
 
Michael D. Blackstone
 
 
Agreements Officer
(Name, Title)
 
(Name, Title)




 
2 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006

TABLE OF CONTENTS






ARTICLES
 
PAGE


ARTICLE I
Scope of the Agreement
4
ARTICLE II
Term
7
ARTICLE III
Management of the Project
8
ARTICLE IV
Agreement Administration
9
ARTICLE V
Obligation and Payment
10
ARTICLE VI
Disputes
13
ARTICLE VII
Patent Rights
14
ARTICLE VIII
Data Rights
17
ARTICLE IX
Foreign Access to Technology
18
ARTICLE X
Title to and Disposition of Property
20
ARTICLE XI
Civil Rights Act
20
ARTICLE XII
Security
20
ARTICLE XIII
Subcontractors
21
ARTICLE XIV
Key Personnel
21
ARTICLE XV
Export Control
21
ARTICLE XVI
Order of Precedence
22
ARTICLE XVII
Execution
22
ARTICLE XVIII
Applicable Law
22
ARTICLE XIX
Severability
22
ARTICLE XX
Force Majeure
23
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ATTACHMENTS


 
 
 
 
 
ATTACHMENT 1
Statement of Work
 
ATTACHMENT 2
Report Requirements
 
ATTACHMENT 3
Schedule of Payments and Payable Milestones
 
ATTACHMENT 4
Funding Schedule
 
ATTACHMENT 5
List of Intellectual Property Assertions
 






 
3 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



ARTICLE I:    SCOPE OF THE AGREEMENT


A.    Background


Amyris has been a leader in the synthetic biology technologies, using living
organisms as “factories” or “manufacturing systems” to produce compounds.
Although the synthetic biology movement has been intermittently successful in
certain directed endeavors, there has been insufficient effort toward
standardizing and optimizing synthetic biology tools, procedures and platforms.
By focusing on the same principles that made the United States the leaders in
traditional manufacturing, namely consistent engineering and efficiency, Amyris
seeks, through funding in this Agreement , to research and develop a state of
the art development cycle for an enhanced engineering cycle to realize living
foundries. Amyris aims to achieve these innovations by developing tools
increasing the speed of engineered DNA and microbes while simultaneously
expanding the scope of the living systems that are readily engineered.
Engineering living systems is slow, expensive, and unreliable. Even for
seemingly straightforward applications such as developing a fermentable microbe
capable of turning sugar into higher value chemicals can take many hundreds of
person-years of effort. For example, genetic engineering has enabled the
microbial production of non-native natural products such as 1,3-propanediol made
in engineered E. coli (~575 years of effort) or artemisinic acid made in
engineered S. cerevisiae (~130 years of effort).


For microbes to become a routine manufacture paradigm, offering an alternative
to traditional chemicals
and petroleum feedstocks, and for living systems eventually to enable novel
commercial and military
applications (self-healing or corrosion-resistant materials) the effort and
expense associated with
developing new applications must be reduced by an order of magnitude. This
entire enterprise is in its
infancy and the work required to reduce the time and effort needed to develop a
new microbe is risky and
at odds with the work also needed to bring a product to market in a one-off
manner, the chief goal of any
company seeking to capitalize on the technology. This Agreement supports
research with a long-term
perspective to support that entire industry by funding efforts that will enable
everyone to do more with
less.


B.    Definitions


Agreement: The body of this Agreement and Attachments 1 – 4, which are expressly
incorporated in
and made a part of the Agreement.


Collaborators: A third party in a contractual arrangement with the Performer
whereby Amyris has agreed to jointly research, develop and/or commercialize and
has an active role in such arrangement. For the avoidance of doubt, an “active
role” by Amyris is a contractual relationship (1) that involves more than the
mere transfer of intellectual property, and (2) where Amyris has a significant
participation in decisionmaking and/or funding of the activities. Collaborators
include all parties in collaborations with Amyris as of the effective date, even
if the collaboration is modified or amended after the effective date.


Data: Recorded information, regardless of form or method of recording, which
includes but is not limited to, technical data, software, and trade secrets. The
term does not include financial, administrative, cost, pricing or management
information and does not include Subject Inventions, included in Article VII.


Foreign Firm or Institution: A firm or institution organized or existing under
the laws of a country other than the United States, its territories, or
possessions. The term includes, for purposes of this

 
4 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



Agreement, any agency or instrumentality of a foreign government; and firms,
institutions or business organizations which are owned or substantially
controlled by foreign governments, firms, institutions, or individuals.


Government: The United States of America, as represented by DARPA.


Government Purpose Rights: The rights to use, duplicate, or disclose Data, in
whole or in part and in any manner, for Government purposes only, and to have or
permit others to do so for Government purposes only.


Government Purpose: Any activity in which the United States Government is a
party, including cooperative agreements with international or multi-national
defense organizations or sales or transfers by the United States Government to
foreign governments or international organizations. Government purposes include
competitive procurement, but do not include the rights to use, modify,
reproduce, release, perform, display, or disclose Data for commercial purposes
or authorize others to do so.


Invention: Any invention or discovery which is or may be patentable or otherwise
protectable under Title 35 of the United States Code.


Know-How: All information including, but not limited to discoveries, formulas,
materials, Inventions, processes, ideas, approaches, concepts, techniques,
methods, software, programs, documentation, procedures, firmware, hardware,
technical data, specifications, devices, apparatus and machines.


Limited Rights: The rights to use, modifiy, reproduce, release, perform,
display, or disclose Data, in whole or in part, within the Government. The
Government may not, without the written permission of the party asserting
limited rights, release or disclose the Data outside the Government.


Made: Relates to any Invention means the conception or first actual reduction to
practice of such Invention.


Performer: AMYRIS, INC. a corporation organized and existing under the laws of
the State of Delaware with its principal place of business at 5885 Hollis
Street, Suite 100, Emeryville, California 94608


Practical Application: To manufacture, in the case of a composition of product;
to practice, in the case of a process or method, or to operate, in the case of a
machine or system; and, in each case, under such conditions as to establish that
the Invention is capable of being utilized and that its benefits are, to the
extent permitted by law or Government regulations, available to the public on
reasonable terms. For the avoidance of doubt, the Parties acknowledge that
“practical application” under this Agreement may not include actual
commercialization of Subject Inventions hereunder because such Subject
Inventions are likely to be research tools and platforms (e.g., it is envisioned
that the tools and platforms resulting from the research carried out under this
agreement will later – outside of this agreement - be used by the performer to
develop commercial products).


Program: Research and development being conducted by the Performer, as set forth
in Article I., paragraph C.


Property: Any tangible personal property other than property actually consumed
during the execution of work under this agreement.

 
5 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



Subject Invention: Any Invention conceived or first actually reduced to practice
in the performance of work under this Agreement that is capable of use as a tool
for making or altering a genetically modified organism, provided however, any
Inventions, regardless when conceived or reduced to practice, covering the
genetically modified organism, a strain, or any compound or product made by or
from an organism or strain shall not be considered “Subject Inventions”
hereunder. For the avoidance of doubt, no work performed prior to the effective
date of this Agreement shall be considered performed “under this Agreement.”


Technology: Discoveries, innovations, Know-How and Inventions, whether
patentable or not, including computer software, recognized under U.S. law as
intellectual creations to which rights of ownership accrue, including, but not
limited to, patents, trade secrets, and copyrights developed under this
Agreement.


Unlimited Rights: Rights to use, duplicate, release, or disclose, Data in whole
or in part, in any manner and for any purposes whatsoever, and to have or permit
others to do so.


C.    Scope


1.    Amyris, Inc. (hereafter “the Performer”) shall perform a research and
development program (Program) designed to develop improved DNA assembly and
integration across platforms. The research shall be carried out in accordance
with the Statement of Work incorporated in this Agreement as Attachment 1. The
Performer shall submit or otherwise provide all documentation required by
Attachment 2, Report Requirements.


2.    The Performer shall be paid for each Payable Milestone accomplished in
accordance with the Schedule of Payments and Payable Milestones set forth in
Attachment 3 and the procedures of Article V. Both the Schedule of Payments and
the Funding Schedule set forth in Attachments 3 and 4 respectively may be
revised or updated in accordance with Article III, subject to mutual agreement
of the Parties.


3.    The Government and the Performer estimate that the Statement of Work of
this Agreement can only be accomplished with a Performer aggregate resource
contribution of




 
Phase 1
Phase 2/ Option 1
(Exercised)
Total Costs if All
Options Exercised
Government Share (90%)
$3,022,501
$4,631,808
$7,654,309
Performer Share (10%)
$335,834
$514,645
$850,479
Total Amount of the Agreement
$3,358,334
$5,146,453
$8,504,788





from the effective date of this Agreement, subject to the availability of funds.
The Performer intends and, by entering into this Agreement, undertakes to cause
these funds to be provided. The Performer’s contributions will be provided as
detailed in the Funding Schedule set forth in Attachment 4. If either DARPA or
the Performer is unable to provide its respective total contribution, the other
Party may reduce its project funding by a proportional amount.









 
6 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



D.    Goals / Objectives


1.    The goal of this Agreement is for the Government to fund a
performance-based effort by the Performer to investigate and create platforms
for increasing the speed of engineering DNA and microbes while simultaneously
expanding the scope of the living systems that are readily engineered.


2.    The Government will have continuous involvement with the Performer. The
Government will also obtain access to research results and certain rights in
data and patents pursuant to Articles VII and VIII. DARPA and the Performer are
bound to each other by a duty of good faith and best research effort in
achieving the goals of the Program.


3.    This Agreement is an "other transaction" pursuant to 10 U.S.C. § 2371. The
Parties agree that the principal purpose of this Agreement is for the Government
to support and stimulate the Performer to provide their best effort in advanced
research and technology development and not for the acquisition of property or
services for the direct benefit or use of the Government. This Agreement can
best be described as an accumulation of expenses approach with payments tied to
Fixed Payable Milestones. The Performer will be paid for each Payable Milestone
accomplished in accordance with the Schedule of Payments and Payable Milestones
set forth in Attachment 3 and the procedures of Article V. The Schedule of
Payments and Payable Milestones may be revised or updated in accordance with
Article III. This Agreement is not intended to be, nor shall it be construed as,
by implication or otherwise, a partnership, a corporation, or other business
organization.


ARTICLE II:    TERM


A.    Term of this Agreement


The Program commences upon the date of the last signature hereon and continues
for:


Phase 1 – Twelve (12) months.
Phase 2 (Exercised via P00005) – Twelve (12) months from date of option
exercise.


If all funds are expended prior to the duration of any Phase of the Agreement,
the Parties have no obligation to continue performance and may elect to cease
development at that point.


Provisions of this Agreement, which, by their express terms or by necessary
implication, apply for periods of time other than specified herein, shall be
given effect, notwithstanding this Article.


B.    Termination Provisions


Subject to a reasonable determination that the program will not produce
beneficial results commensurate with the expenditure of resources, either Party
may terminate this Agreement by written notice to the other Party, provided that
such written notice is preceded by consultation between the Parties. In the
event of a termination of the Agreement, it is agreed that disposition of Data
developed under this Agreement, shall be in accordance with the provisions set
forth in Article VIII, Data Rights. The Government and the Performer will
negotiate in good faith a reasonable and timely adjustment of all outstanding
issues between the Parties as a result of termination. Failure of the Parties to
agree to a reasonable adjustment will be resolved pursuant to Article VI,
Disputes. The Government has no obligation to pay the Performer beyond the last
completed and paid milestone if the Performer decides to terminate. For the
avoidance of doubt, any such termination does not require repayment of milestone
amounts already received by Performer.



 
7 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



C. Extending the Term (Phase 2)


The Parties may extend by mutual written agreement the term of this Agreement if
funding availability and research opportunities reasonably warrant. Any
extension shall be formalized through modification of the Agreement by the
Agreements Officer and the Performer’s Administrator.


(i) The Government may extend the term of this agreement by written notice to
the Performer within 12 months; provided that the Government gives the Performer
a preliminary written notice of its intent to extend at least 14 days before the
agreement expires. The preliminary notice does not commit the Government to an
extension.


(ii) If the Government exercises this option, the extended agreement shall be
considered to include this article.


(iii) The total duration of this agreement, including the exercise of any
options under this article, shall not exceed 24 months.
(End of clause)


ARTICLE III:    MANAGEMENT OF THE PROJECT


A.    Management and Program Structure


The Performer shall be responsible for the overall technical and program
management of the Program, and technical planning and execution shall remain
with the Performer. The DARPA Agreements Officer’s Representative shall provide
recommendations to Program developments and technical collaboration and be
responsible for the review and verification of the Payable Milestones.


B.    Program Management Planning Process


Program planning will consist of an Annual Program Plan with inputs and review
from the Performer and DARPA management, containing the detailed schedule of
research activities and payable milestones. The Annual Program Plan will
consolidate quarterly adjustments in the research schedule, including
revisions/modification to payable milestones.


1.    Initial Program Plan: The Performer will follow the initial program plan
that is contained in the Statement of Work (Attachment 1), and the Schedule of
Payments and Payable Milestones (Attachment 3).


2.    Overall Program Plan Annual Review


(a)    The Performer, with DARPA Agreements Officer’s Representative review,
will prepare an overall Annual Program Plan in the first quarter of each
Agreement year. (For this purpose, each consecutive twelve (12) month period
from (and including) the month of execution of this Agreement during which this
Agreement shall remain in effect shall be considered an “Agreement Year”.) The
Annual Program Plan will be presented and reviewed at an annual site review
which will be attended by the performer’s Key Personnel, the DARPA Agreements
Officer’s Representative, Senior DARPA management as appropriate, and other
DARPA program managers and personnel as appropriate. The Performer, with DARPA
participation and review, will prepare a final Annual Program Plan.





 
8 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006

(b)    The Annual Program Plan provides a detailed schedule of research
activities, commits the Performer to use its best efforts to meet specific
performance objectives, includes forecasted expenditures and describes the
Payable Milestones. The Annual Program Plan will consolidate all prior
adjustments in the research schedule, including revisions/modifications to
payable milestones. Recommendations for changes, revisions or modifications to
the Agreement which result from the Annual Review shall be made in accordance
with the provisions of Article III, Section C.


C.    Modifications


1.    As a result of quarterly meetings (in person or videoconference), annual
reviews, or at any time during the term of the Agreement, research progress or
results may indicate that a change in the Statement of Work and/or the Payable
Milestones, would be beneficial to program objectives. Recommendations for
modifications, including justifications to support any changes to the Statement
of Work and/or the Payable Milestones, will be documented in a letter and
submitted by the Performer to the DARPA Agreements Officer’s Representative with
a copy to the DARPA Agreements Officer. This documentation letter will detail
the technical, chronological, and financial impact of the proposed modification
to the research program. The Performer shall approve any Agreement modification.
The Government is not obligated to pay for additional or revised Payable
Milestones until the Payable Milestones Schedule (Attachment 3) is formally
revised by the DARPA Agreements Officer and made part of this Agreement.


2.    The DARPA Agreements Officer’s Representative shall be responsible for the
review and verification of any recommendations to revise or otherwise modify the
Agreement Statement of Work, Schedule of Payments or Payable Milestones, or
other proposed changes to the terms and conditions of this Agreement.


3.    For minor or administrative Agreement modifications (e.g. changes in the
paying office or appropriation data, changes to Government or the Performer’s
personnel identified in the Agreement, etc.) no signature is required by the
Performer.


ARTICLE IV:    AGREEMENT ADMINISTRATION


Unless otherwise provided in this Agreement, approvals permitted or required to
be made by DARPA
may be made only by the DARPA Agreements Officer. Administrative and contractual
matters under
this Agreement shall be referred to the following representatives of the
parties:


A.    Government Points of Contact:


Agreements Officer:
[*]
[*]


DARPA Program Manager:
[*]
Program Manager
[*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.







 
9 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



[*]
 
Agreements Officer’s Representative (AOR):
[*]
[*]
[*]


Administrative Agreements Officer (AAO):
[*]
[*]
[*]


B.    Performer Points of Contact


Performer’s Administrative/Contracting:
[*]
General Counsel
[*]
[*]


Performer’s Program Manager:
[*]
Chief Science Officer
[*]
[*]


ARTICLE V:    OBLIGATION AND PAYMENT


A.    Obligation


1. The Government’s liability to make payments to the Performer is limited to
only those funds obligated under the Agreement or by modification to the
Agreement. DARPA may obligate funds to the Agreement incrementally.


2. If modification becomes necessary in performance of this Agreement, pursuant
to Article III, paragraph B, the DARPA Agreements Officer and the Performer’s
Administrator shall execute a revised Schedule of Payable Milestones consistent
with the then current Program Plan.


B. Payments


1. The Performer has an established and agrees to maintain an established
accounting system which complies with Generally Accepted Accounting Principles
and the requirements of this Agreement, and shall ensure that appropriate
arrangements have been made for receiving, distributing and accounting for all
funding. An acceptable accounting system is one in which all cash receipts and
disbursements are controlled and documented properly.


2. The Performer shall document the accomplishments of each Payable Milestone by
submitting or otherwise providing the Payable Milestones Report required by
Attachment 2, Part D.


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
10 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



After written verification of the accomplishment of the Payable Milestone by the
DARPA Agreements Officer’s Representative, and approval by the Agreements
Officer, the associated invoice will be submitted to the payment office via Wide
Area Workflow (WAWF), as detailed in paragraph B.6 of this Article. If deemed
necessary by the Agreements Officer, payment approval for the final Payable
Milestone will be made after reconciliation of DARPA funding with actual
Performer contributions. Subject to change only through written Agreement
modification, payment shall be made to the address of the Performer’s
Administrator set forth below.


3. Address of Payee: AMYRIS, INC., 5885 Hollis Street, Suite 100, Emeryville,
California 94608


4. Government funds shall be maintained in an interest-bearing account prior to
disbursement. This account shall not be in U. S. Treasury Notes. Any interest
earned shall be remitted annually to the DARPA Agreements Officer, or designee.
Interest payments shall be made payable to the U. S. Treasury. Interest amounts
less than $250 per year may be retained by the Performer for administrative
expenses.


5. Payments will be made by the cognizant Defense Agencies Financial Services
office, as indicated below, within thirty (30) calendar days of an accepted
invoice in Wide Area Workflow (WAWF). Wide Area Workflow (WAWF) is a secure
web-based system for electronic invoicing, receipt and acceptance. The WAWF
application enables electronic form submission of invoices, government
inspection, and acceptance documents in order to support DoD’s goal of moving to
a paperless acquisition process. Authorized DoD users are notified of pending
actions by e-mail and are presented with a collection of documents required to
process the contracting or financial action. It uses Public Key Infrastructure
(PKI) to electronically bind the digital signature to provide non-reputable
proof that the user (electronically) signed the document with the contents.
Benefits include online access and full spectrum view of document status,
minimized re-keying and improving data accuracy, eliminating unmatched
disbursements and making all documentation required for payment easily
accessible.


The Performer is required to utilize the Wide Area Workflow system when
processing invoices and receiving reports under this Agreement. The Performer
shall (i) ensure an Electronic Business Point of Contact is designated in
Central Contractor Registration at http://www.ccr.gov and (ii) register to use
WAWF–RA at the https://wawf.eb.mil site, within ten (10) calendar days after
award of this Agreement. Step by Step procedures to register are available at
the https://wawf.eb.mil site. The Performer is directed to use the “2-in-1”
format when processing invoices.


a.
For the Issue By DoDAAC enter HR0011

b.
For the Admin DoDAAC and Ship To fields, enter S0507A.

c.
For the Service Acceptor field, enter HR0011, Extension 01.

d.
Leave the Inspect by DoDAAC, Ship From Code DoDAAC and LPO DoDAAC fields blank
unless otherwise directed by the Agreements Officer or Administrative Agreements
Officer.

e.
The following guidance is provided for invoicing processed under this Agreement
through WAWF:



•
The AOR identified at Article IV "Agreement Administration" shall continue to
formally inspect and accept the deliverables/payable milestones. To the maximum
extent practicable, the AOR shall review the deliverable(s)/payable milestone
report(s) and either: 1) provide a written notice of rejection to the Performer
which includes feedback


 
11 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



regarding deficiencies requiring correction or 2) written notice of acceptance
to the Administrative Agreements Officer (AAO), DARPA PM and Agreements Officer.
•
Acceptance within the WAWF system shall be performed by the Agreements Officer
upon receipt of a confirmation email, or other form of transmittal, from the
AOR.

•
The Performer shall send an email notice to the AOR and Agreements Officer upon
submission of an invoice in WAWF (this can be done from within WAWF).

•
Payments shall be made by DFAS-CO/WEST (HQ0339)

•
The Performer agrees, when entering invoices entered in WAWF to utilize the
CLINs associated with each payable milestone as delineated at Attachment 3. The
description of the CLIN shall include reference to the associated milestone
number along with other necessary descriptive information. The Performer agrees
that the Government may reject invoices not submitted in accordance with this
provision.



Note for DFAS: The Agreement shall be entered into the DFAS system by CLIN –
Milestone association as delineated at Attachment 3. The Agreement is to be paid
out by CLIN – Milestone association. Payments shall be made using the CLIN
(MS)/ACRN association as delineated at Attachment 3.


6.    Payee Information: As identified at Central Contractor Registration.


•
Cage Code: 47QN9

•
DUNS: 185930182

•
TIN: 55-0856151



7.    Limitation of Funds: In no case shall the Government’s financial liability
exceed the
amount obligated under this Agreement.


8.    Payments shall be made in the amounts set forth in Attachment No. 3,
provided the DARPA Agreements Officer’s Representative has verified the
accomplishment of the Payable Milestones. It is recognized that the quarterly
accounting of current expenditures reported in the “Quarterly Business Status
Report” submitted in accordance with Attachment No. 2 is not necessarily
intended or required to match the Payable Milestones until submission of the
Final Report; however, payable milestones may be revised during the course of
the program to reflect current and revised projected expenditures, subject to
the requirements set forth in Article III.


account for all funding under this Agreement and shall maintain adequate records
to account for the Performer’s funding provided under this Agreement. Upon
completion or termination of this Agreement, whichever occurs earlier, the
Performer’s Administrator shall furnish to the Agreements Officer a copy of the
Final Report required by Attachment 2, Part E. The Performer’s relevant
financial records are subject to examination or audit on behalf of DARPA by the
Government for a period not to exceed three (3) years after expiration of the
term of this Agreement. The Agreements Officer or designee shall have direct
access to sufficient records and information of the Performer, to ensure full
accountability for all funding under this Agreement. Such audit, examination, or
access shall be performed during business hours on business days upon prior
written notice and shall be subject to the security requirements of the audited
party.


C.    Accounting and Appropriation Data



 
12 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



AA    9720400 1320 S351 P2D10 2525 DPAC 2 5205 S12136 61101E    $3,022,501


AB    012199 097    0400 000 N 20132014 D 1320 HLIF6    2013.MBT-02.CORE.A
DARPA 255
$2,632,428


ACRN AC:    012199 097    0400 000 N 20132014 D 1320 HTLM6    2013.MBT-02.CORE.A
DARPA        255
$1,087,836


ACRN AD:     012199 097    0400 000 N 20142015 D 1320
BLTM6    2014.MBT-02.CORE.A
DARPA 255
$911,544


ARTICLE VI:    DISPUTES


A.    General


The Parties shall communicate with one another in good faith and in a timely and
cooperative manner
when raising issues under this Article.


B.    Dispute Resolution Procedures


1.    Any disagreement, claim or dispute between DARPA and the Performer
concerning questions of fact or law arising from or in connection with this
Agreement, and, whether or not involving an alleged breach of this Agreement,
may be raised only under this Article.


2.    Whenever disputes, disagreements, or misunderstandings arise, the Parties
shall attempt to resolve the issue(s) involved by discussion and mutual
agreement as soon as practicable. In no event shall a dispute, disagreement or
misunderstanding which arose more than three (3) months prior to the
notification made under subparagraph B.3 of this article constitute the basis
for relief under this article unless the Director of DARPA in the interests of
justice waives this requirement.


3.    Failing resolution by mutual agreement, the aggrieved Party shall document
the dispute, disagreement, or misunderstanding by notifying the other Party
(through the DARPA Agreements Officer or the Performer’s Administrator, as the
case may be) in writing of the relevant facts, identify unresolved issues, and
specify the clarification or remedy sought. Within five (5) working days after
providing notice to the other Party, the aggrieved Party may, in writing,
request a joint decision by the DARPA Senior Procurement Executive, and senior
executive (no lower than Vice President, Legal) appointed by the Performer. The
other Party shall submit a written position on the matter(s) in dispute within
thirty (30) calendar days after being notified that a decision has been
requested. The DARPA Senior Procurement Executive, and the senior executive
shall conduct a review of the matter(s) in dispute and render a decision in
writing within thirty (30) calendar days of receipt of such written position.
Any such joint decision is final and binding.


4.    In the absence of a joint decision, upon written request to the Director
of DARPA, made within thirty (30) calendar days of the expiration of the time
for a decision under subparagraph B.3 above, the dispute shall be further
reviewed. The Director of DARPA may elect to conduct this review

 
13 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



personally or through a designee or jointly with a senior executive (no lower
than (Vice President, Legal) level) appointed by the Performer. Following the
review, the Director of DARPA or designee will resolve the issue(s)and notify
the Parties in writing. Such resolution is not subject to further administrative
review and, to the extent permitted by law, shall be final and binding.


C.    Limitation of Damages


Claims for damages of any nature whatsoever pursued under this Agreement shall
be limited to direct damages only up to the aggregate amount of DARPA funding
disbursed as of the time the dispute arises. In no event shall DARPA be liable
for claims for consequential, punitive, special and incidental damages, claims
for lost profits, or other indirect damages.


ARTICLE VII:    PATENT RIGHTS


A.    Allocation of Principal Rights


Unless the Performer shall have notified DARPA (in accordance with subparagraph
B.2 below) that the Performer does not intend to retain title, the Performer
shall retain the entire right, title, and interest throughout the world to each
Subject Invention consistent with the provisions of this Article and 35 U.S.C. §
202. With respect to any Subject Invention in which the Performer retains title,
DARPA shall have a nonexclusive, nontransferable, irrevocable, paid-up license
to practice or have practiced on behalf of the United States the Subject
Invention throughout the world.


B.    Invention Disclosure, Election of Title, and Filing of Patent Application


1.    The Performer shall disclose each Subject Invention to DARPA within four
(4) months after the inventor discloses it in writing to his company personnel
responsible for patent matters or, in the case of no internal writing from the
inventor, within two (2) months after filing a provisional application, provided
however that in the event the Performer does not file a provisional application,
it shall disclose the Subject Invention to DARPA within two (2) months of
determining that a particular set of experiments and or data qualify as a
Subject Invention. The disclosure to DARPA shall be in the form of a written
report and shall identify the Agreement under which the Subject Invention was
made and the identity of the inventor(s). It shall be sufficiently complete in
technical detail to convey a clear understanding to the extent known at the time
of the disclosure, of the nature, purpose, operation, and the physical,
chemical, biological, or electrical characteristics of the invention. The
disclosure shall also identify any publication, sale, or public use of the
invention and whether a manuscript describing the invention has been submitted
for publication and, if so, whether it has been accepted for publication at the
time of disclosure. The Performer shall also submit to DARPA an annual listing
of Subject Inventions.


2.    If the Performer determines that it does not intend to retain title to any
such Subject Invention, the Performer shall notify DARPA, in writing, within
eight (8) months of disclosure to DARPA. However, in any case where publication,
sale, or public use has initiated the one (1)-year statutory period wherein
valid patent protection can still be obtained in the United States, the period
for such notice may be shortened by DARPA to a date that is no more than sixty
(60) calendar days prior to the end of the statutory period.


3.    The Performer shall file its initial patent application on a Subject
Invention to which it elects to retain title within one (1) year after election
of title or, if earlier, prior to the end of the statutory

 
14 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



period wherein valid patent protection can be obtained in the United States
after a publication, or sale, or public use. The Performer may elect to file
patent applications in additional countries (including the European Patent
Office and the Patent Cooperation Treaty) within either ten (10) months of the
corresponding initial patent application or six (6) months from the date
permission is granted by the Commissioner of Patents and Trademarks to file
foreign patent applications, where such filing has been prohibited by a Secrecy
Order.


4.    Requests for extension of the time for disclosure election, and filing
under Article VII, paragraph C, may, at the discretion of DARPA, and after
considering the position of the Performer, be granted.


C.    Conditions When the Government May Obtain Title


Upon DARPA’s written request, the Performer shall convey title to any Subject
Invention to DARPA under any of the following conditions:


1.    If the Performer fails to disclose or elects not to retain title to the
Subject Invention within the times specified in paragraph C of this Article;
provided, that DARPA may only request title within sixty (60) calendar days
after learning of the failure of the Performer to disclose or elect within the
specified times.


2.    In those countries in which the Performer fails to file patent
applications within the times specified in paragraph B of this Article;
provided, that if the Performer has filed a patent application in a country
after the times specified in paragraph B of this Article, but prior to its
receipt of the written request by DARPA, the Performer shall continue to retain
title in that country; or


3.    In any country in which the Performer decides not to continue the
prosecution of any application for, to pay the maintenance fees on, or defend in
reexamination or opposition proceedings on, a patent on a Subject Invention.


D.    Minimum Rights to the Performer and Protection of the Performer’s Right to
File


1.    The Performer shall retain a nonexclusive, royalty-free license throughout
the world in each Subject Invention to which the Government obtains title,
except if the Performer fails to disclose the invention within the times
specified in paragraph B of this Article. The Performer’s license extends to
subsidiaries and affiliates and Collaborators, if any, within the corporate
structure of which the Performer is a party and includes the right to grant
licenses of the same scope to the extent that the Performer was legally
obligated to do so at the time the Agreement was awarded. The license is
transferable only with the approval of DARPA, except when transferred to the
successor of that part of the business to which the invention pertains. DARPA
approval for license transfer shall not be unreasonably withheld.


2.    The Performer’s license may be revoked or modified by DARPA to the extent
necessary to achieve expeditious practical application of the Subject Invention
pursuant to an application for an exclusive license submitted consistent with
appropriate provisions at 37 CFR Part 404. This license shall not be revoked at
any time when the Performer continues to practice the general technology
developed hereunder in pursuit of commercial goals, including the goal of making
the products derived from such platforms reasonably accessible to the public.


3     Before revocation or modification of the license, DARPA shall furnish the
Performer a written notice of its intention to revoke or modify the license, and
the Performer shall be allowed thirty

 
15 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



(30) calendar days (or such other time as may be authorized for good cause
shown) after the notice to show cause why the license should not be revoked or
modified.


E.    Action to Protect the Government’s Interest


1.    The Performer agrees to execute or to have executed and promptly deliver
to DARPA all instruments necessary to (i) establish or confirm the rights the
Government has throughout the world in those Subject Inventions to which the
Performer elects to retain title, and (ii) convey title to DARPA when requested
under paragraph D of this Article and to enable the Government to obtain patent
protection throughout the world in that Subject Invention.


2.    The Performer agrees to require, by written agreement, its employees,
other than clerical and non-technical employees, to disclose promptly in writing
to personnel identified as responsible for the administration of patent matters
and in a format suggested by the Performer each Subject Invention made under
this Agreement in order that the Performer can comply with the disclosure
provisions of paragraph C of this Article. The Performer shall instruct
employees, through employee agreements or other suitable educational programs,
on the importance of reporting inventions in sufficient time to permit the
filing of patent applications prior to U. S. or foreign statutory bars.


3.    The Performer shall notify DARPA of any decisions not to continue the
prosecution of a patent application, pay maintenance fees, or defend in a
reexamination or opposition proceedings on a patent, in any country, not less
than thirty (30) calendar days before the expiration of the response period
required by the relevant patent office.


4.    The Performer shall include, within the specification of any United States
patent application and any patent issuing thereon covering a Subject Invention,
the following statement: “This invention was made with Government support under
Agreement HR0011-12-3-0006, awarded by DARPA. The Government has certain rights
in the invention.”


F.    Lower Tier Agreements


The Performer shall include this Article, suitably modified, to identify the
Parties, in all subcontracts or lower tier agreements, regardless of tier, for
experimental, developmental, or research work.


G.    Reporting on Utilization of Subject Inventions


1.
The Performer agrees to submit, during the term of the Agreement, an annual
report on the general subject matter research at Performer or its Collaborators,
licensees or assignees in connection with utilization of a Subject Invention or
on efforts at obtaining such utilization that is being made by the Performer or
its Collaborators, licensees or assignees. Such reports shall include
information regarding the general fields of potential products where such
Subject Inventions may ultimately assist in commercial sales. The Performer also
agrees to provide additional reports as may be requested by DARPA in connection
with any march-in proceedings undertaken by DARPA in accordance with paragraph J
of this Article. Consistent with 35 U.S.C. § 202(c)(5), DARPA agrees it shall
not disclose such information to persons outside the Government without
permission of the Performer.



2
All required reporting shall be accomplished, to the extent possible, using the
i-Edison reporting website: https://s-edison.info.nih.gov/iEdison/. To the
extent any such reporting cannot be


 
16 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



carried out by use of i-Edison, reports and communications shall be submitted to
the Agreements Officer and Administrative Agreements Officer.


H.    Preference for American Industry


Notwithstanding any other provision of this clause, the Performer agrees that it
shall not grant to any person the exclusive right to use or sell any Subject
Invention in the United States or Canada unless such person agrees that any
product embodying the Subject Invention or produced through the use of the
Subject Invention shall be manufactured substantially in the United States or
Canada except when such such rights are in connection with a Collaborator.
However, in individual cases, the requirements for such an agreement beyond what
is contemplated herein may be waived by DARPA upon a showing by the Performer
(1) that reasonable but unsuccessful efforts have been made to grant licenses on
similar terms to potential licensees that would be likely to manufacture
substantially in the United States or (2) that, under the circumstances,
domestic manufacture is not commercially feasible.


I.    March-in Rights


The Performer agrees that, with respect to any Subject Invention in which it has
retained title, DARPA has the right to require the Performer, an assignee, or
exclusive licensee of a Subject Invention to grant a non-exclusive license to a
responsible applicant or applicants, upon terms that are reasonable under the
circumstances, and if the Performer, assignee, or exclusive licensee refuses
such a request, DARPA has the right to grant such a license itself if DARPA
determines that:


1.    Such action is necessary because the Performer or assignee has not taken
effective steps, consistent with the intent of this Agreement, to achieve
practical application of the Subject Invention;


2.    Such action is necessary to alleviate health or safety needs which are not
reasonably satisfied by the Performer, assignee, or their licensees;


3.    Such action is necessary to meet requirements for public use and such
requirements are not reasonably satisfied by the Performer, assignee, or
licensees; or


4.    Such action is necessary because the agreement required by paragraph (I)
of this Article has not been obtained or waived or because a licensee of the
exclusive right to use or sell any Subject Invention in the United States is in
breach of such Agreement.


ARTICLE VIII: DATA RIGHTS


A.    Allocation of Principal Rights


1.    This Agreement shall be performed with mixed Government and Performer
funding. The Parties agree that in consideration for Government funding, the
Performer intends to reduce to practical application items, components and
processes developed under this Agreement.


2.    The Performer agrees to retain and maintain in good condition until two
(2) years after completion or termination of this Agreement, all Data necessary
to achieve practical application. In the event of exercise of the Government’s
March-in Rights as set forth under Article VII or subparagraph A.3 of this
article, the Performer agrees, upon written request from the Government, to
deliver at no additional cost to the Government, all Data necessary to achieve
practical application within sixty (60)

 
17 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



calendar days from the date of the written request. The Government shall retain
Unlimited Rights, as defined in paragraph A above, to this delivered Data.


3.    The Performer agrees that, with respect to Data necessary to achieve
practical application, DARPA has the right to require the Performer to deliver
all such Data to DARPA in accordance with its reasonable directions if DARPA
determines that:


(a)    Such action is necessary because the Performer or assignee has not taken
effective steps, consistent with the intent of this Agreement, to achieve
practical application of the technology developed during the performance of this
Agreement;


(b)    Such action is necessary to alleviate health or safety needs which are
not reasonably satisfied by the Performer, assignee, or their licensees; or


(c)    Such action is necessary to meet requirements for public use and such
requirements are not reasonably satisfied by the Performer, assignee, or
licensees.


4.    With respect to Data developed, generated or delivered under this
Agreement, the Government shall receive Government Purpose Rights, except as
noted in subparagraph (5) of this article.


5.    With respect to all Data delivered, in the event of the Government’s
exercise of its right under subparagraph B.2 of this article, the Government
shall receive Unlimited Rights.


6.    Any pre-existing Data to be utilized and delivered under this Agreement
shall be delivered with restrictions as delineated in the Performer
Identification and Assertion of Use, Release, or Disclosure Restrictions
provided in Attachment 5.


B.    Marking of Data


Pursuant to paragraph B above, any Data delivered under this Agreement shall be
marked with the following legend:


Use, duplication, or disclosure is subject to the restrictions as stated in
Agreement HR0011-12-3- 0006 between the Government and the Performer.


C. Lower Tier Agreements


The Performer shall include this Article, suitably modified to identify the
Parties, in all subcontracts or lower tier agreements, regardless of tier, for
experimental, developmental, or research work.




ARTICLE IX: FOREIGN ACCESS TO TECHNOLOGY


This Article shall remain in effect during the term of the Agreement and for two
(2) years thereafter.


A.    General


The Parties agree that research findings and technology developments arising
under this Agreement may constitute a significant enhancement to the national
defense, and to the economic vitality of the United

 
18 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



States. Accordingly, access to important technology developments under this
Agreement by Foreign Firms or Institutions must be carefully controlled. The
controls contemplated in this Article are in addition to, and are not intended
to change or supersede, the provisions of the International Traffic in Arms
Regulation (22 CFR pt. 121 et seq.), the DoD Industrial Security Regulation (DoD
5220.22-R) and the Department of Commerce Export Regulation (15 CFR pt. 770 et
seq.)


B.    Restrictions on Sale or Transfer of Technology to Foreign Firms or
Institutions


1.    In order to promote the national security interests of the United States
and to effectuate the policies that underlie the regulations cited above, the
procedures stated in subparagraphs C.2, C.3, and C.4 below shall apply to any
transfer of Technology. For purposes of this paragraph, a transfer includes a
sale of the company, and sales or licensing of Technology. Transfers do not
include:


(a) sales of products or components, or


(b) licenses of software or documentation related to sales of products or
components, or


(c) transfer to foreign subsidiaries of the Performer for purposes related to
this Agreement or to Collaborators, or


(d) transfer which provides access to Technology to a Foreign Firm or
Institution which is an approved source of supply or source for the conduct of
research under this Agreement provided that such transfer shall be limited to
that necessary to allow the firm or institution to perform its approved role
under this Agreement.


2.    The Performer shall provide timely notice to DARPA of any proposed
transfers which occur after the effective date of this agreement from the
Performer of Technology developed under this Agreement to Foreign Firms or
Institutions. If DARPA determines that the transfer may have adverse
consequences to the national security interests of the United States, the
Performer, its vendors, and DARPA shall jointly endeavor to find alternatives to
the proposed transfer which obviate or mitigate potential adverse consequences
of the transfer but which provide substantially equivalent benefits to the
Performer.


3.    In any event, the Performer shall provide written notice to the DARPA
Agreements Officer’s Representative and Agreements Officer of any proposed
transfer to a foreign firm or institution at least sixty (60) calendar days
prior to the proposed date of transfer. Such notice shall cite this Article and
shall state specifically what is to be transferred and the general terms of the
transfer. Within thirty (30) calendar days of receipt of the Performer’s written
notification, the DARPA Agreements Officer shall advise the Performer whether it
consents to the proposed transfer. In cases where DARPA does not concur or sixty
(60) calendar days after receipt and DARPA provides no decision, the Performer
may utilize the procedures under Article VI, Disputes. No transfer shall take
place until a decision is rendered.


4. In the event a transfer of Technology to Foreign Firms or Institutions which
is NOT approved by DARPA takes place, the Performer shall (a) refund to DARPA
funds paid for the development of the Technology and (b) the Government shall
have a non-exclusive, nontransferable, irrevocable, paid-up license to practice
or have practiced on behalf of the United States the Technology throughout the
world for Government and any and all other purposes, particularly to effectuate
the intent

 
19 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



of this Agreement. Upon request of the Government, the Performer shall provide
written confirmation of such licenses.


C.    Lower Tier Agreements


The Performer shall include this Article, suitably modified, to identify the
Parties, in all subcontracts or lower tier agreements, regardless of tier, for
experimental, developmental, or research work.


ARTICLE X:    TITLE TO AND DISPOSITION OF PROPERTY


A.    Title to Property


The Performer will acquire property with an acquisition value greater than
$5,000 under this Agreement as set forth in Attachment * to this Agreement which
is necessary to further the research and development goals of this Program and
is not for the direct benefit of the Government. Title to this property shall
vest in the Performer upon acquisition. Title to any other items of property
acquired under this Agreement with an acquisition value of $5,000 or less shall
vest in the Performer upon acquisition with no further obligation of the Parties
unless otherwise determined by the Agreements Officer. Should any other item of
property with an acquisition value greater than $5,000 be required, the
Performer shall obtain prior written approval of the Agreements Officer. Title
to this property shall also vest in the Performer upon acquisition. The
Performer shall be responsible for the maintenance, repair, protection, and
preservation of all property at its own expense.


B.    Disposition of Property


At the completion of the term of this Agreement, items of property set forth in
Attachment * or any other items of property with an acquisition value greater
than $5,000 shall be disposed of in the following manner:


1.    Purchased by the Performer at an agreed-upon price, the price to represent
fair market value, with the proceeds of the sale being returned to DARPA; or


2.    Transferred to a Government research facility with title and ownership
being transferred to the Government; or


3.    Donated to a mutually agreed University or technical learning center for
research purposes; or


4. Any other DARPA-approved disposition procedure.


ARTICLE XI: CIVIL RIGHTS ACT


This Agreement is subject to the compliance requirements of Title VI of the
Civil Rights Act of 1964 as amended (42 U.S.C. 2000-d) relating to
nondiscrimination in Federally assisted programs. The Performer has signed an
Assurance of Compliance with the nondiscriminatory provisions of the Act.


ARTICLE XII: SECURITY



 
20 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



The Government does not anticipate the need for the Performer to develop and/or
handle classified information in the performance of this Agreement. No DD254 is
currently required for this Agreement.












ARTICLE XIII: SUBCONTRACTORS


The Performer shall make every effort to satisfy the intent of competitive
bidding of sub-agreements to the maximum extent practical. The Performer may use
foreign entities or nationals as subcontractors, subject to compliance with the
requirements of this Agreement and to the extent otherwise permitted by law.


ARTICLE XIV: KEY PERSONNEL


A.
The Performer shall notify the Agreements Officer in writing prior to making any
change in key personnel. The following individuals are designated as key
personnel for the purposes of this Agreement:





Name
Role/Title
% of time


Jack Newman
Chief Science Officer
60%
Sunil Chandran
Team Leader
100%



B.
When replacing any of the personnel identified above, the Performer must
demonstrate that the qualifications of the prospective personnel are acceptable
to the Government as reasonably determined by the Program Manager. Substitution
of key personnel shall be documented by modification to the Agreement made in
accordance with the procedures outlined in Article III, paragraph C.



ARTICLE XV: EXPORT CONTROL


(a) Definition. “Export-controlled items,” as used in this clause, means items
subject to the Export Administration Regulations (EAR) (15 CFR Parts 730-774) or
the International Traffic in Arms Regulations (ITAR) (22 CFR Parts 120-130). The
term includes:


1) “Defense items,” defined in the Arms Export Control Act, 22 U.S.C.
2778(j)(4)(A), as defense articles, defense services, and related technical
data, and further defined in the ITAR, 22 CFR Part 120.


2) “Items,” defined in the EAR as “commodities”, “software”, and “technology,”
terms that are also defined in the EAR, 15 CFR 772.1.


(b) The Performer shall comply with all applicable laws and regulations
regarding export-controlled items, including, but not limited to, the
requirement for contractors to register with the Department of State in
accordance with the ITAR. The Performer shall consult with the Department of
State regarding

 
21 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



any questions relating to compliance with the ITAR and shall consult with the
Department of Commerce regarding any questions relating to compliance with the
EAR.


(c) The Performer's responsibility to comply with all applicable laws and
regulations regarding export-controlled items exists independent of, and is not
established or limited by, the information provided by this clause.


(d) Nothing in the terms of this contract adds, changes, supersedes, or waives
any of the requirements of applicable Federal laws, Executive orders, and
regulations,


including but not limited to—


(1) The Export Administration Act of 1979, as amended (50 U.S.C. App. 2401, et
seq.);


(2) The Arms Export Control Act (22 U.S.C. 2751, et seq.);


(3) The International Emergency Economic Powers Act (50 U.S.C. 1701, et seq.);


(4) The Export Administration Regulations (15 CFR Parts 730-774);


(5) The International Traffic in Arms Regulations (22 CFR Parts 120-130);


and


(6) Executive Order 13222, as extended;


(e) The Performer shall include the substance of this clause, including this
paragraph (e), in all subawards.


ARTICLE XVI: ORDER OF PRECEDENCE


In the event of any inconsistency between the terms of this Agreement and
language set forth in the Attachments, the inconsistency shall be resolved by
giving precedence in the following order: (1) The Agreement, and (2) all
Attachments to the Agreement.


ARTICLE XVII: EXECUTION


This Agreement constitutes the entire agreement of the Parties and supersedes
all prior and contemporaneous agreements, understandings, negotiations and
discussions among the Parties, whether oral or written, with respect to the
subject matter hereof. This Agreement may be revised only by written consent of
the Performer and the DARPA Agreements Officer. This Agreement, or modifications
thereto, may be executed in counterparts each of which shall be deemed as
original, but all of which taken together shall constitute one and the same
instrument.


ARTICLE XVIII: APPLICABLE LAW


United States federal law will apply to the construction, interpretation, and
resolution of any disputes arising out of or in connection with this Agreement.



 
22 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement HR0011-12-3-0006



ARTICLE XIX: SEVERABILITY


In the event that any one or more of the provisions contained herein shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provisions had never been contained herein, unless the
deletion of such provision or provisions would result in such a material change
so as to cause completion of the transactions contemplated herein to be
unreasonable.


ARTICLE XX: FORCE MAJEURE


Performer shall not be liable for delays or non-performance hereunder if such
delay or non-performance is from causes beyond the control and without the fault
or negligence of the Performer or its subcontractors, and is due, directly, to
fire or other casualty; act of God; strike or labor dispute; war or other
violence, or to acts of the Government in either its sovereign or contractual
capacity.









 
23 of 23
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 1


Amyris, Inc.
Statement of Work
For
Living Foundries
Improving DNA Assembly and Integration Across Platforms with Better Systems and
Tools
30 May 2012
(Amended through 9 April 2014)




Advanced Tools and Capabilities for Generalizable Platforms (ATCG) Program
Background


Current approaches to engineering biology rely on an ad hoc, laborious,
trial-and-error process, wherein one successful project often does not translate
to enabling subsequent new designs. As a result, the state of the art
development cycle for engineering a new biologically manufactured product often
takes 7+ years and tens to hundreds of millions of dollars (e.g. microbial
production of artemisinic acid for the treatment of malaria and the
non-petroleum-based production 1, 3-propanediol). The impact of current
approaches is two-fold. First, the number of new entrants and innovators into
the biomanufacturing space is immediately limited – few have the expertise,
capital and/or time necessary to develop and engineer a new product. Second,
combined with the complexity of biological systems, an ad hoc approach results
in one-off efforts limited to modifying only a small set of genes and
constructing simple, isolated genetic circuits and metabolic pathways.
Consequently, while progress has been made, industry is constrained to producing
only a tiny fraction of the vast number of possible chemicals, materials, and
functional systems that would be enabled by the ability to truly engineer
biology. A new approach is needed.


This new approach is Living Foundries: develop and apply an engineering
framework to biology that decouples biological design from fabrication, yields
design rules and tools, and manages biological complexity through abstraction
and standardization. One analogy is that Living Foundries aims to do for
biological design what verylarge-scale integration (VLSI) did for integrated
circuits. Applying an engineering framework to biology will remove barriers to
researchers outside the biological sciences, bringing diverse expertise and new
methods to biological design. The best innovations will introduce new
architectures and tools that will form the foundational technology for
engineering biology.


The vision of Living Foundries is one where new and multiple cellular functions
are readily constructed, combined, and controlled by an integrated genetic
circuitry. The ultimate effect of which will be to open up the full space of
biologically produced materials and systems. To achieve this, new tools,
technologies and methodologies that directly address our current limitations and
expand our capabilities must be developed. The outcome should be an open
technology platform that integrates these tools and capabilities, allowing new
designs to rapidly move from conception to execution.


Advanced Tools and Capabilities for Generalizable Platforms, (ATCG) seeks
translatable tools that can serve as parts of an “end-to-end platform” to
support rapid, specific in its goals: DARPA seeks new technology to enable
low-cost and rapid DNA synthesis and assembly, especially to shorten the
design-test cycle surrounding the ambitious constructs that characterize the
broadest visions in modern synthetic biology.



 
Page 1 of 11
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 1


Research Tasks


Task A


[*]


Task A. [*] (Jed Dean, Amyris)


Task Objective: [*]


[*]


Milestone: [*]


Metrics/Completion Criteria: [*]


Deliverables: [*]


Subtask A.1. [*]
[*]


Subtask A.2. [*]
[*]


Subtask A.3. [*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
Page 2 of 11
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 1




[*]


This subtask completes the Milestone outlined above.
Task C


[*]


Task C. [*] (Sunil Chandran, Amyris)


Task Objective: [*]


[*]


Phase I


Milestone: (12 months) [*]


Metrics/Completion Criteria: [*]


Deliverable: [*]


Subtask C.1[*]
[*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
Page 3 of 11
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 1






Subtask C.2 [*]


[*]


Subtask C.3 [*]
[*]


Subtask C.4 [*]
[*]


This subtask completes the Milestone outlined above.


Phase II


Milestone (CIIa): [*]


Metrics/Completion Criteria: [*]


Subtask C.5 [*]
[*]


Subtask C.6 [*]
[*]


These subtasks complete the Milestone outlined above.


Milestone (CIIb): [*]


Metrics/Completion Criteria: [*]


Deliverable:[*]


Subtask C.7 [*]
[*]


[*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
Page 4 of 11
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 1






Milestone (CIIc): [*]


Metrics/Completion Criteria: [*]


Deliverable: [*]


Subtask C.8 [*]
[*]


Task D


[*]


Task D. [*] (Sunil Chandran, Amyris)


Task D. [*] (Sunil Chandran, Amyris)


Task Objective: [*]
[*]


Phase I


Milestone: [*]


Metrics/Completion Criteria: [*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
Page 5 of 11
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 1




Deliverable: [*]


Subtask D.1 [*]


Subtask D.2 [*]
[*]


Subtask D.3 [*]
[*]


Subtask D.4 [*]
[*]


Phase II


Milestone (DIIa): [*]


Metrics/Completion Criteria: [*]


Subtask D.5 [*]
[*]


Subtask D.6 [*]
[*]


Milestone (DIIb): [*]


Metrics/Completion Criteria: [*]


Deliverables: [*]


Subtask D.7 [*]
[*]


Subtask D.8 [*]
[*]
This subtask completes the Milestone outlined above.


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
Page 6 of 11
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 1




Task E


[*]


Task E. [*] (Sunil Chandran, Amyris)


Task Objective: [*]


Phase IA


Milestone: [*]


Metrics/Completion Criteria: [*]


Deliverable: [*]


Subtask E.1. [*]
[*]


This subtask completes the Milestone outlined above.


Phase IB


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
Page 7 of 11
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 1




Milestone: [*]


Metrics/Completion Criteria: [*]


Deliverable: [*]


Subtask E.3 [*]
[*]


This subtask completes the Milestone outlined above.


Phase II


Milestone (EIIa): [*]


Metrics/Completion Criteria: [*]


Deliverable: [*]


Subtask E.5 [*]
[*]


Milestone (EIIb): [*]


Metrics/Completion Criteria: [*]


Deliverable: [*]


Subtask E.6 [*]
[*]


This subtask completes the Milestone outlined above.


Milestone (EIIc): [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
Page 8 of 11
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 1




Metrics/Completion Criteria: [*]


Deliverable: [*]


Subtask E.7 [*]
[*]


Subtask E.8 [*]
[*]
This subtask completes the Milestone outlined above.


Task F




Task F. [*] (Sunil Chandran, Amyris)


Task objective: [*]


Phase II


Milestone: [*]


Metrics/Completion Criteria: [*]


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
Page 9 of 11
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 1




[*]


Deliverable: [*]


Subtask F.1. [*]
[*]


Subtask F.2. [*]
[*]


Task G (Bio-safety/Security)


Task Background: The research and engineering depicted in this Statement of Work
seeks to make existing capabilities (e.g. genetic modification of microbes to
produce commodity chemicals) more efficient with the intended purpose of
speeding the development of Living Foundries. The goal of this research is to
make better engineering tools, and not to produce microbes that may have
Dual-Use potential. As noted in the performer’s technical proposal, a review of
the research activities identified within this Statement of Work determined that
this project will not enable technologies that are related to human, animal, or
plant health. The performer’s choice of potential chassis or hosts will be made
from amongst the list of microbes that, prior to genetic modification, are
designated safely handled in a Biosafety Level 1 facility. Additionally, the
resulting genetically modified organisms have no selective advantage in the
environment.
Metrics/Completion Criteria: The performer shall demonstrate throughout the
program that all methods and demonstrations of capability comply with national
guidance for manipulation of genes and organisms and follow all guidance for
biological safety and biosecurity. Demonstrations and testbeds must meet any
applicable regulations designed to protect human health and the environment
promulgated by the Environmental Protection Agency, National Institutes of
Health, or other relevant agencies of the Federal Government. The performer
shall use, store, and destroy biological material in accordance with all
applicable regulations.
Deliverable: Include as part of the required monthly technical status reports an
on-going status of efforts to develop and/or carry out their Advanced Tools and
Capabilities for Generalizable Platforms (ATCG) Bio-Safety and Security plan.


Task H (Intellectual Property and Data Sharing)


Task Background: It is the goal of the Defense Advanced Research Projects Agency
(DARPA) that its investment in the tools and capabilities developed under the
ATCG program to be multiplied many-fold by adoption and improvement by
researchers across the United States. In order to achieve this vision, the
Living Foundries program aims to facilitate interoperability and open the field
to new entrants.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
Page 10 of 11
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 1




Metrics/Completion Criteria: To facilitate interoperability, all applicable
design tools and databases developed under the ATCG program should be compatible
with Synthetic Biology Open Language (SBOL) core data model. The Performer shall
make available the technologies developed under the ATCG effort to the broader
synthetic biology community by presenting its ATCG research data at public
meetings/conferences/workshops and publishing results in peer-reviewed journal
articles. At a minimum, the types of information that will be made available to
the broader synthetic biology community are as discussed below:


(i) Data and analysis necessary to evaluate the utility of the technologies, as
well as standard operating procedures and design specifications enabling others
to reconstitute the equipment, set up, and approaches developed.


(ii) The results of Design of Experiment work to arrive at the conditions for
the best performance for untested or early stage technologies, describing the
correlation between:


•
DNA ligase cycling parameters and the complexity, size, and success rate of the
assembled full length DNA constructs.

•
Reaction parameters and the success and cost of performing sequencing QC on DNA
assemblies.

•
Designer nuclease number, type, and targeting site and the integration
efficiency in to the chassis genome.



(iii) Details required for both technical evaluation and transfer, including:
full protocols, technical drawings of equipment built and specifications met,
data on accuracy and precision of these systems, and results on procedures
performed against large number of samples to investigate the robustness and
readiness of the approaches for broader distribution – providing a trained
reader with the information needed to recapitulate the methods and results
described. In addition, the Principal Investigator shall be available to consult
with third parties seeking to replicate the results.


If the work performed under this Statement of Work results in one or more
patents, the Performer shall grant licenses on a royalty-free basis to academic
and non-profit institutions. Additionally, the Performer shall make licenses
available to commercial entities outside its key business areas.


Deliverable/s: The Performer shall include as part of required monthly technical
status reports an on-going status of efforts to develop and/or carry out their
proposed ATCG Intellectual Property and Data Sharing plan. Reporting shall
include a summary of data sharing activities that have taken place during the
reporting period and any data sharing activities planned to take place within
three months of the reporting period. Reporting shall include a listing of the
performers Subject Invention disclosures, Subject Invention patent applications
and a brief discussion summarizing plans, if any, to license the resulting
technology (e.g., intent and rationale regarding whether the performer intends
to seek non-exclusive licensing, exclusive licensing for a particular field of
use, or exclusive licensing across the board, etc.).





 
Page 11 of 11
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 2


ATTACHMENT 2:


REPORT REQUIREMENTS


A.     TECHNICAL STATUS REPORT


On or before sixty (60) calendar days after the effective date of the Agreement
and monthly thereafter throughout the term of the Agreement, the Performer shall
submit, via email, a monthly Technical Status Report to the DARPA Program
Manager, DARPA Agreements Officer, Agreement Officer’s Representative (AOR), and
DARPA/ADPM. The technical status report will detail technical progress to date
and report on all problems, technical issues, major developments, and the status
of external collaborations during the reporting period. Technical Status Reports
shall be marked with Distribution Statement B:


“DISTRIBUTION STATEMENT B. Distribution authorized to U.S. Government agencies
only due to the inclusion of proprietary information. Other requests for this
document shall be referred to DARPA Public Release Center (PRC) via email at
PRC@darpa.mil.”


B.    BUSINESS STATUS REPORT


On or before ninety (90) calendar days after the effective date of the Agreement
and quarterly thereafter throughout the term of the Agreement, the Performer
shall submit, via email, a quarterly Business Status Report to the DARPA Program
Manager, DARPA Agreements Officer, Agreement Officer’s Representative (AOR), and
DARPA/ADPM. The business status report shall provide summarized details of the
resource status of this Agreement, including the status of the Performer’s
contributions. This report will include a quarterly accounting of current
expenditures as outlined in the Annual Program Plan. Any major deviations, over
plus or minus 10%, shall be explained along with discussions of the adjustment
actions proposed. The report will also include an accounting of any interest
earned on Government funds. The Performer is reminded that interest in amounts
greater than $250 per year is not expected to accrue under this Agreement. In
the event that this interest does accrue on Government funds, the Performer is
required to provide an explanation for the accrual in the business report.
Depending on the circumstances, the Payable Milestones may require adjustment.
Business Status Reports shall be marked with Distribution Statement B:


“DISTRIBUTION STATEMENT B. Distribution authorized to U.S. Government agencies
only due to the inclusion of proprietary information. Other requests for this



 
Page 1 of 5
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 2


document shall be referred to DARPA Public Release Center (PRC) via email at
PRC@darpa.mil.
 


C.    ANNUAL PROGRAM PLAN DOCUMENT
The Performer shall submit via email or otherwise provide to the DARPA
Agreements Officer’s Representative, DARPA Program Manager and DARPA Agreements
Officer one (1) copy each of a report which describes the Annual Program Plan as
described in Article III, Section B. This document shall be submitted not later
than thirty (30) calendar days following the Annual Site Review as described in
Article III, Section B. Annual Program Plans shall be marked with Distribution
Statement B:


“DISTRIBUTION STATEMENT B. Distribution authorized to U.S. Government agencies
only due to the inclusion of proprietary information. Other requests for this
document shall be referred to DARPA Public Release Center (PRC) via email at
PRC@darpa.mil.”


D.    SPECIAL TECHNICAL REPORTS
The Performer shall submit via email or otherwise provide to the DARPA
Agreements Officer’s Representative, the DARPA Program Manager and DARPA
Agreements Officer one (1) copy each of special technical reports on significant
events such as significant target accomplishments by the Performer, significant
tests, experiments, or symposia, as discussed in the Attachment No. 1 Statement
of Work. Special Technical Reports shall be marked with Distribution Statement
B:


“DISTRIBUTION STATEMENT B. Distribution authorized to U.S. Government agencies
only due to the inclusion of proprietary information. Other requests for this
document shall be referred to DARPA Public Release Center (PRC) via email at
PRC@darpa.mil.”


E.    SCIENTIFIC PAPERS


The performer shall publish scientific papers in accordance with the Attachment
No. Statement of Work. One (1) copy of each published scientific paper shall be
submitted via email or otherwise provided to the DARPA Agreements Officer’s
Representative, DARPA Program Manager, and DARPA Agreements Officer. Scientific
Papers shall be marked with Distribution Statement A:



 
Page 2 of 5
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 2


"Approved for public release; distribution is unlimited.”


E.    PAYABLE MILESTONES REPORTS


The Performer shall submit via email or otherwise provide to the DARPA
Agreements Officer’s Representative, the DARPA Program Manager and DARPA
Agreements Officer documentation describing the extent of accomplishment of
Payable Milestones. This information shall be as required by Article V,
paragraph B and shall be sufficient for the DARPA Agreements Officer’s
Representative to reasonably verify the accomplishment of the milestone in
accordance with the Attachment No. 1 Statement of Work and Attachment No. 3
Payable Milestone Plan. Payable Milestone Reports shall be marked with
Distribution Statement B:


“DISTRIBUTION STATEMENT B. Distribution authorized to U.S. Government agencies
only due to the inclusion of proprietary information. Other requests for this
document shall be referred to DARPA Public Release Center (PRC) via email at
PRC@darpa.mil.”


F.    FINAL REPORT    (NOTE: The Final Report is included in the last Payable
Milestone for the completed Agreement)


1. The Performer shall submit or otherwise provide a Final Report making full
disclosure of all major developments by the Performer upon completion of the
Agreement or within sixty (60) calendar days of termination of this Agreement.
With the approval of the DARPA Agreements Officer’s Representative, reprints of
published articles may be attached to the Final Report. The Final Report shall
be submitted via email to the DARPA Program Manager, DARPA Agreements Officer,
Agreement Officer’s Representative (AOR), DARPA/ADPM, and the Defense Technical
Information Center.


2. The Final Report shall be marked with a distribution statement to denote the
extent of its availability for distribution, release, and disclosure without
additional approvals or authorizations. The Final Report shall be marked on the
front page in a conspicuous place with the following marking:


“DISTRIBUTION STATEMENT B. Distribution authorized to U.S. Government agencies
only due to the inclusion of proprietary information. Other requests for this
document shall be referred to DARPA Public Release Center (PRC) via email at
PRC@darpa.mil.”





 
Page 3 of 5
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 2


G.    FINAL REPORT MARKINGS


(1) The cover or title page of each of the above reports or publications
prepared, will have the following citation:


Sponsored by
Defense Advanced Research Projects Agency
Microsystems Technology Office (MTO)
Program: Living Foundries
Issued by DARPA/CMO under Agreement No. HR0011-12-3-0006


(2) The title page shall include a disclaimer worded substantially as follows:


“The views and conclusions contained in this document are those of the authors
and should not be interpreted as representing the official policies, either
expressly or implied, of the Defense Advanced Research Projects Agency or the
U.S. Government.”


(3) The Final Report shall include a Standard Form 298, August 1998.


(4) All reports shall be marked with the below Distribution Statement and Data
Rights statements:


(a) Distribution Statement designations are listed above for each individual
type of report.


(b) Government Purpose Rights.


“GOVERNMENT PURPOSE RIGHTS
Agreement Number: HR0011-12-3-0006
Contractor Name: Amyris, Inc.”


In accordance with Article VIII, as applicable, contained in the above
identified Agreement, the Government has the right to use, duplicate, or
disclose Data, in whole or in part and in any manner, for Government purposes
only, and to have or permit others to do so for Government purposes only.”





 
Page 4 of 5
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 2


(c) Limited Rights.


“LIMITED RIGHTS
Agreement Number: HR0011-12-3-0006
Contractor Name: Amyris, Inc.”


In accordance with Article VIII, as applicable, contained in the above
identified
Agreement, the Government has the right to use, modify, reproduce, release,
perform,
display, or disclose Data, in whole or in part, within the Government. The
Government
may not, without the written permission of the party asserting limited rights,
release or
disclose the Data outside the Government.


H. EXECUTIVE SUMMARY


The Performer shall submit a one to two page executive-level summary of the
major
accomplishments of the Agreement and the benefits of using the “other
transactions”
authority pursuant to 10 U.S.C. § 2371 upon completion of the Agreement. This
summary shall include a discussion of the actual or planned benefits of the
technologies
for both the military and commercial sectors. Two (2) copies shall be submitted
to the
DARPA Agreements Officer.







 
Page 5 of 5
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 3


MILESTONE
Task
Month
Payable Milestones
Exit Criteria
Performer Payment
DARPA Payment
SUBLCIN/
ACRN
 
Phase I
 
 
 
 
 
 
1
[*]


[*]


[*]


[*]


[*]


[*]


00101/AA
2
[*]


[*]


[*]


[*]


[*]


[*]


00201/AA
3
[*]


[*]


[*]


[*]


[*]


[*]


00301/AA
4
[*]


[*]


[*]


[*]


[*]


[*]


00401/AA
5
[*]


[*]


[*]


[*]


[*]


[*]


00501/AA
Total
 
 
 
 
$335,834
$3,022,501
 
 
Phase 2
 
 
 
 
 
 
6
[*]


[*]


[*]


[*]


[*]


[*]


00601/AB
7
[*]


[*]


[*]


[*]


[*]


[*]


00701/AB
8
[*]


[*]


[*]


[*]


[*]


[*]


00801/AB
 
 
 
 
 
 
 
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.




 
1 of 2
 
Modificiation P00011
Conformed Copy
Enclosure 1

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 3


 
 
 
 
 
 
 
 


9
[*]


[*]


[*]


[*]


[*]


[*]


00901/AB
10
[*]


[*]


[*]


[*]


[*]


[*]


01001/AB
11
[*]


[*]


[*]


[*]


[*]


[*]


001101/AC
12
[*]


[*]


[*]


[*]


[*]


[*]


001201/AC
13
[*]


[*]


[*]


[*]


[*]


[*]


001301/AD
14
[*]


[*]


[*]


[*]


[*]


[*]


001401/AD
@ $76,747
001402/AC
@ $351,946
15
[*]


[*]


[*]


[*]


[*]


[*]


001501/AC
Total
 
 
 
 
$514,645
$4,631,808
 
 
Phase 1 & Phase 2
 
 
 
 
 
 
Total
 
 
 
 
$850,479
$7,654,309
 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
2 of 2
 
Modificiation P00011
Conformed Copy
Enclosure 1

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006
 
Attachment 4


ATTACHMENT 4:
FUNDING SCHEDULE


A.    PROJECTED PROGRAM FUNDING COMMITMENTS


 
DARPA
Performer
 
Funding
Contribution
Base (Phase I)
 
 
 
 
 
 
 
FY 12 (At time of award)
$3,595,518
 
$399,501
FY 13 (on or about November 2012)
$370,411
 
$41,158
Modification P00007 Reduction
($943,428)
 
($104,825)
 
 
 
 
Phase 1 Totals
$3,022,501
 
$335,834
 
 
 
 
Option (Phase 2)
 
 
 
 
 
 
 
FY 13 (At time of Exercise)
$2,079,497
 
$231,055
FY 13 (Modification P00008)
$552,931
 
$61,437
FY13 (Modification P00009)
$645,890
 
$71,765
FY 14 (Modification P00011)
$1,353.490
 
$150,388
 
 
 
 
Phase 2 Totals
$4,631,808
 
$514,645
 
 
 
 
AGREEMENT TOTALS
$7,654,309
 
$850,479



DARPA funding shall be applied toward the following expenses: Direct labor, to
include indirect costs thereof, and direct materials/equipment purchases, to
include indirect costs thereof, as included in Amyrsis’s Living Foundries
proposal dated 3 May 2012 (as amended).


B.    PERFORMER CONTRIBUTION




 
Total Contribution
Cash*
In-kind**
 
 
 
 
Phase 1
$335,834
$335,834
$0
Phase 2
$514,645
$514,645
$0
 
 
 
 
Total
$850,479
$850,479
$0

*Cash contributions consist of: Direct labor, to include indirect costs thereof,
and direct materials/equipment purchases, to include indirect costs thereof, as
included in Amyrsis’s Living Foundries proposal dated 3 May 2012 (as amended).
The aforementioned are considered cash contributions made by Amyris in support
of the Living Foundries research program.
**In-kind contributions consist of: N/A





 
Page 1 of 1
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006


 
Attachment 5


List of Intellectual Property Assertions




Technical Data Computer Software to be Furnished with Restrictions
Basis for Assertion
Asserted
Rights
Category
Name of
Person
Asserting
Restrictions
Production of Isoprenoids, Application US 11/754,235, Patent No. US 7,659,097
(US 20080274523)
Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
Production of Isoprenoids, ApplicationUS 12/638,771, Patent No. (US2011/0287476)
Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
Production of Isoprenoids, Application PCT/US2007/069807, Patent No.
(WO2007/140339)
Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
Nucleic Acids, Compositions and Methods for the Excision of Target Nucleic
Acids, Application US 12/978,061, Patent No. US 7,919,605
Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
Nucleic Acids, Compositions and Methods for the Excision of Target Nucleic
Acids, Application US
13/220,553, Patent No. (US 2012/0052582)
Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
Nucleic Acids, Compositions and Methods for the Excision of Target Nucleic
Acids, Application PCT/US2011/049615, Patent No. (WO 2012/030747)
Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
Compositions and Methods for the Rapid Assembly of Polynucleotides, Developed
exclusively at private expense Application US 12/622,401, Patent No. (US
2010/0136633)
Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
Compositions and Methods for the Rapid Assembly of Polynucleotides, Application
US 12/684,874, Patent No. US 8,110,360 (US 2010/0124768)
Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
[*]
Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
[*]


Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
 
 
 
 
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 
1 of 3
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006


 
Attachment 5


 
 
 
 
Technical Data Computer Software to be Furnished with Restrictions
Basis for Assertion
Asserted
Rights
Category
Name of
Person
Asserting
Restrictions
[*]


 
 
 
[*]


Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
[*]


Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
[*]


Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
[*]


Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
[*]


Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
[*]


Developed
exclusively at private
expense
Restricted
Rights
Amyris, Inc.
[*]


Software suites were
developed
exclusively with
private funding.
Limited Rights
Amyris, Inc.
[*]


Software suites were
Developed exclusively with
private funding
Limited Rights
Amyris, Inc.
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.




 
2 of 3
 
Enclosure 1
Conformed Copy
P00011

--------------------------------------------------------------------------------

Agreement No. HR0011-12-3-0006


 
Attachment 5


 
 
 
 
Technical Data Computer Software to be Furnished with Restrictions
Basis for Assertion
Asserted
Rights
Category
Name of
Person
Asserting
Restrictions
[*]


 
 
 
[*]


Amyris has generated extensive information related to the isoprenoid pathways
which will be used as a benchmark to assess performance of this proposal but the
underlying comparative data was developed exclusively with private funding.
Restricted
Rights
Amyris, Inc.





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 
3 of 3
 
Enclosure 1
Conformed Copy
P00011